Per Curiam.
Application for a writ of habeas corpus to obtain possession of the bodies of Mary A. and Celia A. Heather, who are minors under the age of fourteen years. The petition shows that the father of the minors deceased some years since in Minnesota; that petitioner and the mother of the minors were thereupon appointed in that state joint guardians; that the mother subsequently died; that the minors are now in the possession and custody of a sister of their mother, living at Saginaw, in this State, who claims that they were given to her by their mother; that petitioner since the mother’s death, has been appointed sole guardian in Minnesota, and has also been appointed guardian in Saginaw county in this State; and he therefore asks that the custody of the minors be delivered to him.
The Court, on inspection of the papers, found that the *262guardianship under the Saginaw letters was of the estate only, not of the persons; and it was therefore held that no right was shown by petitioner to custody of the minors in this State. But the Court further held that in any such case the granting of this writ is not a matter of right; and there should be a more complete showing of the facts than is made in this petition, in order that it may be seen whether the interest of the minors requires that their custody should be changed.